UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the quarterly period ended June 30, 2014 or [ ] Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-174435 Be Active Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 68-0678429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1010 Northern Blvd., Great Neck, NY (Address of principal executive offices) (Zip Code) (212) 736-2310 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 13, 2014, there were 240,603,745 shares of common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q (the “Amendment”) amends the Quarterly Report on Form 10-Q of BeActive Holdings, Inc. (the “Company”) for the quarter ended June 30, 2014, originally filed with the Securities and Exchange Commission (“SEC”) on August 13, 2014 (the “Original Filing”). The sole purpose of this Amendment is toattach Exhibit 3.1, the Certificate of Amendment to the Company’s Amended and Restated Certificate of Incorporation, filed with the Delaware Secretary of State on August 12, 2014, which was inadvertently omitted from the Original Filing. This Amendment No. 1 speaks as of the original filing date of the Original 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Original 10-Q. In addition, as required by Rule12b-15 under the Securities and Exchange Act of 1934, as amended, Section 302 certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment. PART II - OTHER INFORMATION Item 6. Exhibits Copies of the following documents are included as exhibits to this report pursuant to Item 601 of Regulation S-K. ExhibitNo. TitleofDocument Certificate of Amendment to the Amended and Restated Certificate of Incorporation of Be Active Holdings, Inc. Certification of the Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Principal Financial and Accounting Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 SIGNATURES In accordance with the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Be Active Holdings, Inc. August 14, 2014 /s/ Saverio Pugliese By:Saverio Pugliese Its:President and Director (Principal Executive Officer) August 14, 2014 /s/ David Wolfson By:David Wolfson Its:Chief Financial Officer (Principal Financial and Accounting Officer)
